EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Please note that the present application is no longer assigned to the examiner who prepared the first office action, the application having been assigned to a new examiner.
The text of 37 CFR 1.111(b) is as follows:
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  (Bold added).
This office action is in response to the amendment of June 15, 2022, which amendment has been ENTERED.  It is noted that the remarks with the amendment fail to comply with 37 CFR 1.111(b) in that the remarks fail to “present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable”  (underlining added), not addressing newly-added claims 18-21.
It is noted that claim 15 stands CANCELLED, and that claims 16-21 are NEWLY-ADDED.
The drawings of October 25, 2019 are hereby accepted as FORMAL.
Each of Ding et al (‘918) and Kishigami et al (‘796) is of general interest for the general details of the radar antenna arrays.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16, and 17 are allowable over the prior art of record due to the amendment of June 15, 2022 and due to the remarks with that amendment, which remarks are persuasive.  Dependent claims 16 and 17 are newly-added, but they are allowable, at least, in that they depend from allowable claim 1.
Newly-added, independent claim 18 is allowable over the prior art of record for substantially the same reasons as claim 1 as newly-amended in that claim 18 is word-for-word the same as claim 1, except that on line 12 of claim 1, the word, “extend” has corresponding text of “intersect and extend” on line 12 of claim 18.  That is to say, claim 18 is slightly narrower in scope than claim 1 as newly-amended.
No rejections or objects are now present in the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648